The appellant here is one of the executors of the estate, and has no beneficial interest or right in the decedent’s property, which was the subject of the controversy in the court below, and is not, therefore, a party aggrieved. The only persons who are at all concerned are the devisees, legatees and beneficiaries named in the will. All of these were made parties to the litigation, appearing by attorneys, and took part in the trial. They have not appealed from the judgment, and so far as the record shows have not joined in the appeal taken by the individual executor. They are bound by the judgment, and so far as their rights are concerned the matter is res adjudicata, and it must be assumed that the parties in interest have acquiesced in and are satisfied with the determination made by the court. The present appellant has no such direct interest in the controversy *879as enables him to prolong the litigation, and hence his appeal must be dismissed. (See Matter of Richmond, 63 App. Div. 488; Bryant v. Thompson, 128 N. Y. 426; Matter of Hodgman, 140 id. 421; Isham v. N. Y. Association for Poor, 177 id. 218.) Appeal dismissed, without costs. Blackmar, P. J., Jaycox, Manning, Kelby and Young, JJ., concur.